Name: Commission Regulation (EEC) No 1237/87 of 4 May 1987 amending for the fouth time Regulation (EEC) No 2025/86 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 5 . 87 Official Journal of the European Communities No L 117/7 COMMISSION REGULATION (EEC) No 1237/87 of 4 May 1987 amending for the fouth time Regulation (EEC) No 2025/86 fixing countervailing charges on seeds (EEC) No 1 665/72 (*), as amended by Regulation (EEC) No 2811 /86 (*), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1355/86 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 2025/86 (3), as last amended by Regulation (EEC) No 980/87 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize and sorghum for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which , under the terms of Article 4 (2) of Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2025/86 is replaced by Annexes I and II to this Regulation . Article 2 This Regulation shall enter into force on 5 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 May 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 118 , 7 . 5 . 1986, p. 1 . (3) OJ No L 173 , 1 . 7 . 1986, p. 38 . h) OJ No L 92, 4 . 4. 1987, p. 15 . 0 OJ No L 175, 2 . 8 . 1972, p . 49 . M OJ No L 260, 12 . 9 . 1986, p . 8 . No L 117/8 Official Journal of the European Communities 5. 5 . 87 ANNEX I Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT heading number Description Amount of countervailing charge (') Country of origin ex 10.05 Maize : I A. Hybrid for sowing : \ I. Double hybrids and top cross 5,7 Austria hybrids 31,1 Romania 31,1 Other countries (2) II . Three cross hybrids 7,7 Yugoslavia 9,8 Argentina | 17,9 Hungary \ 17,9 Other countries (3) III . Single hybrids 5,3 Bulgaria 57,3 Austria 22,2 USA I 106,9 Romania \ 87,1 Hungary II 105,7 Yugoslavia \ 98,8 Canada 106,9 Other countries (') The countervailing charge may not exceed 4 % of the customs value . In the case of Spain and Portugal it may not exceed the rate obtained by alignment on the CCT in accordance with the timetable specified in the Act of Accession . (2) With the exception of Canada, Hungary, USA and Yugoslavia. P) With the exception of Canada, USA, Chile , Japan , Austria and Romania. ANNEX II Countervailing charge on hybrid sorghum for sowing (ECU/100 kg) CCT heading number Description Amount of countervailing charge Country of origin 10.07 C I Hybrid sorghum for sowing 54,4 USA 54,4 Other countries